Certainly the Legislature has the power to grant and prescribe powers to a State agency, such as the Railroad Commission, so long as no constitutional provision is violated. The Legislature may have had good reasons for confining the exercise by the Commission of the powers here in question to bays, inlets, etc., along the Gulf coast. A glance at the map shows that there are marked geographical differences between the Gulf coast and the Atlantic coast of Florida. It appears to me that we are here dealing with a general law. See State v. Stoutamire, 131 Fla. 698, 179 So. 730, 16th head note. *Page 654